
	

113 SRES 102 ATS: Expressing support for the designation of Saint Louis, Missouri, as the “National Chess Capital” of the United States to enhance awareness of the educational benefits of chess and to encourage schools and community centers to engage in chess programs to promote problem-solving, critical thinking, spatial awareness, and goal setting.
U.S. Senate
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 102
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2013
			Mrs. McCaskill (for
			 herself and Mr. Blunt) submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		May 5, 2014Committee discharged; considered and agreed toRESOLUTION
		Expressing support for the designation of
		  Saint Louis, Missouri, as the National Chess Capital of the
		  United States to enhance awareness of the educational benefits of chess and to
		  encourage schools and community centers to engage in chess programs to promote
		  problem-solving, critical thinking, spatial awareness, and goal
		  setting.
	
	
		Whereas, in 2009 and 2011, the United States Chess
			 Federation awarded Saint Louis, Missouri, the title of Chess City of the
			 Year and, in 2010, the Chess Club and Scholastic Center of Saint Louis
			 was named Chess Club of the Year;
		Whereas Saint Louis hosted the United States Chess
			 Championship and United States Women’s Chess Championship in 2009, 2010,
			 2011,
			 and 2012 and the United States Junior Closed Chess Championship in 2010,
			 2011,
			 and 2012, which are the three most prestigious, invitation-only chess
			 tournaments in the United States;
		Whereas the Chess Club and Scholastic Center of Saint
			 Louis opened its doors in July 2008, and since that date, Saint Louis has
			 become widely recognized as the emerging chess center of the United
			 States;
		Whereas chess promotes problem-solving, higher-level
			 thinking skills, and improved self-esteem;
		Whereas the Chess Club and Scholastic Center of Saint
			 Louis brings the educational benefits of chess to thousands of students in
			 more
			 than 100 schools and community centers across the greater Saint Louis
			 area,
			 targeting more than 3,300 students in 2011 and 2012;
		Whereas the Chess Club and Scholastic Center of Saint
			 Louis offers free classes and lectures, weekly tournaments, private
			 lessons,
			 summer camps, and field trips to expose school-aged children to the
			 benefits of
			 chess;
		Whereas the Chess Club and Scholastic Center of Saint
			 Louis provides instructors, equipment, and curricula to after-school
			 programs
			 in the greater Saint Louis area;
		Whereas the Chess Club and Scholastic Center of Saint
			 Louis offers a coaching program to create a sustainable network of
			 participating after-school chess programs; and
		Whereas Saint Louis has become a hub for developing chess
			 skills in students from across the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses support
			 for the designation of Saint Louis, Missouri, as the National Chess
			 Capital of the United States;
			(2)encourages the
			 people of Saint Louis to continue promoting the educational benefits of
			 chess
			 among school-aged children; and
			(3)encourages all
			 schools and community centers in the United States to engage in chess
			 programs
			 to promote problem-solving, critical thinking, spatial awareness, and goal
			 setting.
			
